(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 CARCIERI, GOVERNOR OF RHODE ISLAND, ET AL. v.
  SALAZAR, SECRETARY OF THE INTERIOR, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIRST CIRCUIT

 No. 07–526.      Argued November 3, 2008—Decided February 24, 2009
The Indian Reorganization Act (IRA), enacted in 1934, authorizes the
  Secretary of Interior, a respondent here, to acquire land and hold it
  in trust “for the purpose of providing land for Indians,” 25 U. S. C.
  §465, and defines “Indian” to “include all persons of Indian descent
  who are members of any recognized tribe now under Federal jurisdic
  tion,” §479. The Narragansett Tribe was placed under the Colony of
  Rhode Island’s formal guardianship in 1709. It agreed to relinquish
  its tribal authority and sell all but two acres of its remaining reserva
  tion land in 1880, but then began trying to regain its land and tribal
  status. From 1927 to 1937, federal authorities declined to give it as
  sistance because they considered the Tribe to be under state, not fed
  eral jurisdiction. In a 1978 agreement settling a dispute between the
  Tribe and Rhode Island, the Tribe received title to 1,800 acres of land
  in petitioner Charlestown in exchange for relinquishing claims to
  state land based on aboriginal title; and it agreed that the land would
  be subject to state law. The Tribe gained formal recognition from the
  Federal Government in 1983, and the Secretary of Interior accepted a
  deed of trust to the 1,800 acres in 1988. Subsequently, a dispute
  arose over whether the Tribe’s plans to build housing on an addi
  tional 31 acres of land it had purchased complied with local regula
  tions. While litigation was pending, the Secretary accepted the 31
  acre parcel into trust. The Interior Board of Indian Appeals upheld
  that decision, and petitioners sought review. The District Court
  granted summary judgment to the Secretary and other officials, de
  termining that §479’s plain language defines “Indian” to include
  members of all tribes in existence in 1934, but does not require a
  tribe to have been federally recognized on that date; and concluding
2                         CARCIERI v. SALAZAR

                                  Syllabus

    that, since the Tribe is currently federally recognized and was in ex
    istence in 1934, it is a tribe under §479. In affirming, the First Cir
    cuit found §479 ambiguous as to the meaning of “now under Federal
    jurisdiction,” applied the principles of Chevron U. S. A. Inc. v. Natu
    ral Resources Defense Council, Inc., 467 U. S. 837, 843, and deferred
    to the Secretary’s construction of the provision to allow the land to be
    taken into trust.
Held: Because the term “now under federal jurisdiction” in §479 unam
 biguously refers to those tribes that were under federal jurisdiction
 when the IRA was enacted in 1934, and because the Narragansett
 Tribe was not under federal jurisdiction in 1934, the Secretary does
 not have the authority to take the 31-acre parcel into trust. Pp. 7–16.
    (a) When a statute’s text is plain and unambiguous, United States
 v. Gonzales, 520 U. S. 1, 4, the statute must be applied according to
 its terms, see, e.g., Dodd v. United States, 545 U. S. 353, 359. Here,
 whether the Secretary has authority to take the parcel into trust de
 pends on whether the Narragansetts are members of a “recognized
 Indian Tribe now under Federal jurisdiction,” which, in turn, depends
 on whether “now” refers to 1998, when the Secretary accepted the
 parcel into trust, or 1934, when Congress enacted the IRA. The ordi
 nary meaning of “now,” as understood at the time of enactment, was
 at “the present time; at this moment; at the time of speaking.” That
 definition is consistent with interpretations given “now” by this Court
 both before and after the IRA’s passage. See e.g., Franklin v. United
 States, 216 U. S. 559, 569; Montana v. Kennedy, 366 U. S. 308, 310–
 311. It also aligns with the word’s natural reading in the context of
 the IRA. Furthermore, the Secretary’s current interpretation is at
 odds with the Executive Branch’s construction of §479 at the time of
 enactment. The Secretary’s additional arguments in support of his
 contention that “now” is ambiguous are unpersuasive. There is also
 no need to consider the parties’ competing views on whether Con
 gress had a policy justification for limiting the Secretary’s trust au
 thority to tribes under federal jurisdiction in 1934, since Congress’
 use of “now” in §479 speaks for itself and “courts must presume that
 a legislature says in a statute what it means and means in a statute
 what it says there.” Connecticut Nat. Bank v. Germain, 503 U. S.
 249, 253–254. Pp. 7–13.
    (b) The Court rejects alternative arguments by the Secretary and
 his amici that rely on statutory provisions other than §479 to support
 the Secretary’s decision to take the parcel into trust for the Narra
 gansetts. Pp. 13–15.
497 F. 3d 15, reversed.

    THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
                     Cite as: 555 U. S. ____ (2009)                   3

                               Syllabus

C. J., and SCALIA, KENNEDY, BREYER, and ALITO, JJ., joined. BREYER, J.,
filed a concurring opinion. SOUTER, J., filed an opinion concurring in
part and dissenting in part, in which GINSBURG, J., joined. STEVENS, J.,
filed a dissenting opinion.
                        Cite as: 555 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–526
                                   _________________


    DONALD L. CARCIERI, GOVERNOR OF RHODE 

      ISLAND, ET AL., PETITIONERS v. KEN L. 

          SALAZAR, SECRETARY OF THE 

                INTERIOR, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                              [February 24, 2009] 


  JUSTICE THOMAS delivered the opinion of the Court.
  The Indian Reorganization Act (IRA or Act) authorizes
the Secretary of the Interior, a respondent in this case, to
acquire land and hold it in trust “for the purpose of provid
ing land for Indians.” Ch. 576, §5, 48 Stat. 985, 25 U. S. C.
§465. The IRA defines the term “Indian” to “include all
persons of Indian descent who are members of any recog
nized Indian tribe now under Federal jurisdiction.” §479.
The Secretary notified petitioners—the State of Rhode
Island, its Governor, and the town of Charlestown, Rhode
Island—that he intended to accept in trust a parcel of land
for use by the Narragansett Indian Tribe in accordance
with his claimed authority under the statute. In proceed
ings before the Interior Board of Indian Appeals (IBIA),
the District Court, and the Court of Appeals for the First
Circuit, petitioners unsuccessfully challenged the Secre
tary’s authority to take the parcel into trust.
  In reviewing the determination of the Court of Appeals,
we are asked to interpret the statutory phrase “now under
2                  CARCIERI v. SALAZAR

                     Opinion of the Court

Federal jurisdiction” in §479. Petitioners contend that the
term “now” refers to the time of the statute’s enactment,
and permits the Secretary to take land into trust for mem
bers of recognized tribes that were “under Federal juris
diction” in 1934. The respondents argue that the word
“now” is an ambiguous term that can reasonably be con
strued to authorize the Secretary to take land into trust
for members of tribes that are “under Federal jurisdiction”
at the time that the land is accepted into trust.
  We agree with petitioners and hold that, for purposes of
§479, the phrase “now under Federal jurisdiction” refers to
a tribe that was under federal jurisdiction at the time of
the statute’s enactment. As a result, §479 limits the
Secretary’s authority to taking land into trust for the
purpose of providing land to members of a tribe that was
under federal jurisdiction when the IRA was enacted in
June 1934. Because the record in this case establishes
that the Narragansett Tribe was not under federal juris
diction when the IRA was enacted, the Secretary does not
have the authority to take the parcel at issue into trust.
We reverse the judgment of the Court of Appeals.
                             I
   At the time of colonial settlement, the Narragansett
Indian Tribe was the indigenous occupant of much of what
is now the State of Rhode Island. See Final Determina
tion of Federal Acknowledgement of Narragansett Indian
Tribe of Rhode Island, 48 Fed. Reg. 6177 (1983) (hereinaf
ter Final Determination). Initial relations between colo
nial settlers, the Narragansett Tribe, and the other Indian
tribes in the region were peaceful, but relations deterio
rated in the late 17th century. The hostilities peaked in
1675 and 1676 during the 2-year armed conflict known as
King Philip’s War. Hundreds of colonists and thousands
of Indians died. See E. Schultz & M. Tougias, King
Philip’s War 5 (1999). The Narragansett Tribe, having
                      Cite as: 555 U. S. ____ (2009)                     3

                          Opinion of the Court

been decimated, was placed under formal guardianship by
the Colony of Rhode Island in 1709. 48 Fed. Reg. 6177.1
   Not quite two centuries later, in 1880, the State of
Rhode Island convinced the Narragansett Tribe to relin
quish its tribal authority as part of an effort to assimilate
tribal members into the local population. See Narragan
sett Indian Tribe v. National Indian Gaming Comm’n, 158
F. 3d 1335, 1336 (CADC 1998). The Tribe also agreed to
sell all but two acres of its remaining reservation land for
$5,000. Ibid. Almost immediately, the Tribe regretted its
decisions and embarked on a campaign to regain its land
and tribal status. Ibid. In the early 20th century, mem
bers of the Tribe sought economic support and other assis
tance from the Federal Government. But, in correspon
dence spanning a 10-year period from 1927 to 1937,
federal officials declined their request, noting that the
Tribe was, and always had been, under the jurisdiction
of the New England States, rather than the Federal
Government.
   Having failed to gain recognition or assistance from the
United States or from the State of Rhode Island, the Tribe
filed suit in the 1970’s to recover its ancestral land, claim
ing that the State had misappropriated its territory in
violation of the Indian Non-Intercourse Act, 25 U. S. C.
§177.2 The claims were resolved in 1978 by enactment of
the Rhode Island Indian Claims Settlement Act, 92 Stat.
813, 25 U. S. C. §1701 et seq. Under the agreement codi
——————
   1 The Narragansett Tribe recognized today is the successor to two

tribes, the Narragansett and the Niantic Tribes. The two predecessor
Tribes shared territory and cultural traditions at the time of European
settlement and effectively merged in the aftermath of King Philip’s
War. See Final Determination, 48 Fed. Reg. 6177.
   2 Title 25 U. S. C. §177 provides, in pertinent part, that “[n]o pur

chase, grant, lease, or other conveyance of lands, or of any title or claim
thereto, from any Indian nation or tribe of Indians, shall be of any
validity in law or equity, unless the same be made by treaty or conven
tion entered into pursuant to the Constitution.”
4                      CARCIERI v. SALAZAR

                        Opinion of the Court

fied by the Settlement Act, the Tribe received title to 1,800
acres of land in Charlestown, Rhode Island, in exchange
for relinquishing its past and future claims to land based
on aboriginal title. The Tribe also agreed that the 1,800
acres of land received under the Settlement Act “shall be
subject to the civil and criminal laws and jurisdiction of
the State of Rhode Island.” §1708(a); see also §1712(a).
   The Narragansett Tribe’s ongoing efforts to gain recog
nition from the United States Government finally suc
ceeded in 1983. 48 Fed. Reg. 6177. In granting formal
recognition, the Bureau of Indian Affairs (BIA) determined
that “the Narragansett community and its predecessors
have existed autonomously since first contact, despite
undergoing many modifications.” Id., at 6178. The BIA
referred to the Tribe’s “documented history dating from
1614” and noted that “all of the current membership are
believed to be able to trace to at least one ancestor on the
membership lists of the Narragansett community pre
pared after the 1880 Rhode Island ‘detribalization’ act.”
Ibid. After obtaining federal recognition, the Tribe began
urging the Secretary to accept a deed of trust to the 1,800
acres conveyed to it under the Rhode Island Indian Claims
Settlement Act. 25 CFR §83.2 (2008) (providing that
federal recognition is needed before an Indian tribe may
seek “the protection, services, and benefits of the Federal
government”). The Secretary acceded to the Tribe’s re
quest in 1988. See Town of Charlestown, Rhode Island v.
Eastern Area Director, Bur. of Indian Affairs, 18 IBIA 67,
69 (1989).3
   In 1991, the Tribe’s housing authority purchased an
——————
  3 The Tribe, the town, and the Secretary previously litigated issues

relating to the Secretary’s acceptance of these 1,800 acres, and that
matter is not presently before this Court. See generally Town of
Charlestown, Rhode Island, 18 IBIA 67; Rhode Island v. Narragansett
Indian Tribe, 19 F. 3d 685 (CA1 1994); Narragansett Indian Tribe v.
Rhode Island, 449 F. 3d 16 (CA1 2006).
                 Cite as: 555 U. S. ____ (2009)           5

                     Opinion of the Court

additional 31 acres of land in the town of Charlestown
adjacent to the Tribe’s 1,800 acres of settlement lands.
Soon thereafter, a dispute arose about whether the Tribe’s
planned construction of housing on that parcel had to
comply with local regulations. Narragansett Indian Tribe
v. Narragansett Elec. Co., 89 F. 3d 908, 911–912 (CA1
1996). The Tribe’s primary argument for noncompliance—
that its ownership of the parcel made it a “dependent
Indian community” and thus “Indian country” under 18
U. S. C. §1151—ultimately failed. 89 F. 3d, at 913–922.
But, while the litigation was pending, the Tribe sought an
alternative solution to free itself from compliance with
local regulations: It asked the Secretary to accept the 31
acre parcel into trust for the Tribe pursuant to 25 U. S. C.
§465. By letter dated March 6, 1998, the Secretary noti
fied petitioners of his acceptance of the Tribe’s land into
trust. Petitioners appealed the Secretary’s decision to the
IBIA, which upheld the Secretary’s decision. See Town of
Charlestown, Rhode Island v. Eastern Area Director,
Bureau of Indian Affairs, 35 IBIA 93 (2000).
   Petitioners sought review of the IBIA decision pursuant
to the Administrative Procedure Act, 5 U. S. C. §702. The
District Court granted summary judgment in favor of the
Secretary and other Department of Interior officials. As
relevant here, the District Court determined that the plain
language of 25 U. S. C. §479 defines “Indian” to include
members of all tribes in existence in 1934, but does not
require a tribe to have been federally recognized on that
date. Carcieri v. Norton, 290 F. Supp. 2d 167, 179–181 (RI
2003). According to the District Court, because it is cur
rently “federally-recognized” and “existed at the time of
the enactment of the IRA,” the Narragansett Tribe “quali
fies as an ‘Indian tribe’ within the meaning of §479.” Id.,
at 181. As a result, “the secretary possesses authority
under §465 to accept lands into trust for the benefit of the
Narragansetts.” Ibid.
6                   CARCIERI v. SALAZAR

                     Opinion of the Court

   The Court of Appeals for the First Circuit affirmed, first
in a panel decision, Carcieri v. Norton, 423 F. 3d 45 (2005),
and then sitting en banc, 497 F. 3d 15 (CA1 2008). Al
though the Court of Appeals acknowledged that “[o]ne
might have an initial instinct to read the word ‘now’ [in
§479] . . . to mean the date of [the] enactment of the stat
ute, June 18, 1934,” the court concluded that there was
“ambiguity as to whether to view the term . . . as operating
at the moment Congress enacted it or at the moment the
Secretary invokes it.” Id., at 26. The Court of Appeals
noted that Congress has used the word “now” in other
statutes to refer to the time of the statute’s application,
not its enactment. Id., at 26–27. The Court of Appeals
also found that the particular statutory context of §479 did
not clarify the meaning of “now.” On one hand, the Court
of Appeals noted that another provision within the IRA, 25
U. S. C. §472, uses the term “now or hereafter,” which
supports petitioners’ argument that “now,” by itself, does
not refer to future events. But on the other hand, §479
contains the particular application date of “June 1, 1934,”
suggesting that if Congress had wanted to refer to the
date of enactment, it could have done so more specifically.
497 F. 3d, at 27. The Court of Appeals further reasoned
that both interpretations of “now” are supported by rea
sonable policy explanations, id., at 27–28, and it found
that the legislative history failed to “clearly resolve the
issue,” id., at 28.
   Having found the statute ambiguous, the Court of Ap
peals applied the principles set forth in Chevron U. S. A.
Inc. v. Natural Resources Defense Council, Inc., 467 U. S.
837, 843 (1984), and deferred to the Secretary’s construc
tion of the provision. 497 F. 3d, at 30. The court rejected
petitioners’ arguments that the Secretary’s interpretation
was an impermissible construction of the statute. Id., at
30–34. It also held that petitioners had failed to demon
strate that the Secretary’s interpretation was inconsistent
                  Cite as: 555 U. S. ____ (2009)            7

                      Opinion of the Court

with earlier practices of the Department of Interior. Fur
thermore, the court determined that even if the interpre
tation were a departure from the Department’s prior
practices, the decision should be affirmed based on the
Secretary’s “reasoned explanation for his interpretation.”
Id., at 34.
  We granted certiorari, 552 U. S. ___ (2008), and now
reverse.
                              II
  This case requires us to apply settled principles of statu
tory construction under which we must first determine
whether the statutory text is plain and unambiguous.
United States v. Gonzales, 520 U. S. 1, 4 (1997). If it is, we
must apply the statute according to its terms. See, e.g.,
Dodd v. United States, 545 U. S. 353, 359 (2005); Lamie v.
United States Trustee, 540 U. S. 526, 534 (2004); Hartford
Underwriters Ins. Co. v. Union Planters Bank, N. A., 530
U. S. 1, 6 (2000); Caminetti v. United States, 242 U. S. 470,
485 (1917).
  The Secretary may accept land into trust only for “the
purpose of providing land for Indians.” 25 U. S. C. §465.
“Indian” is defined by statute as follows:
    “The term ‘Indian’ as used in this Act shall include all
    persons of Indian descent who are members of any rec
    ognized Indian tribe now under Federal jurisdiction,
    and all persons who are descendants of such members
    who were, on June 1, 1934, residing within the pre
    sent boundaries of any Indian reservation, and shall
    further include all other persons of one-half or more
    Indian blood. . . . The term ‘tribe’ wherever used in
    this Act shall be construed to refer to any Indian tribe,
    organized band, pueblo, or the Indians residing on one
    reservation. . . .” §479 (emphasis added).
  The parties are in agreement, as are we, that the Secre
8                   CARCIERI v. SALAZAR

                      Opinion of the Court

tary’s authority to take the parcel in question into trust
depends on whether the Narragansetts are members of a
“recognized Indian Tribe now under Federal jurisdiction.”
Ibid. That question, in turn, requires us to decide whether
the word “now under Federal jurisdiction” refers to 1998,
when the Secretary accepted the 31-acre parcel into trust,
or 1934, when Congress enacted the IRA.
   We begin with the ordinary meaning of the word “now,”
as understood when the IRA was enacted. Director, Office
of Workers’ Compensation Programs v. Greenwich Collier
ies, 512 U. S. 267, 272 (1994); Moskal v. United States, 498
U. S. 103, 108–109 (1990). At that time, the primary
definition of “now” was “[a]t the present time; at this
moment; at the time of speaking.” Webster’s New Inter
national Dictionary 1671 (2d ed. 1934); see also Black’s
Law Dictionary 1262 (3d ed. 1933) (defining “now” to
mean “[a]t this time, or at the present moment” and noting
that “ ‘[n]ow’ as used in a statute ordinarily refers to the
date of its taking effect . . .” (emphasis added)). This
definition is consistent with interpretations given to the
word “now” by this Court, both before and after passage of
the IRA, with respect to its use in other statutes. See, e.g.,
Franklin v. United States, 216 U. S. 559, 568–569 (1910)
(interpreting a federal criminal statute to have “adopted
such punishment as the laws of the State in which such
place is situated now provide for the like offense” (citing
United States v. Paul, 6 Pet. 141 (1832) (internal quotation
marks omitted))); Montana v. Kennedy, 366 U. S. 308,
310–311 (1961) (interpreting a statute granting citizen
ship status to foreign-born “children of persons who now
are, or have been citizens of the United States” (internal
quotation marks omitted; emphasis deleted)).
   It also aligns with the natural reading of the word
within the context of the IRA. For example, in the original
version of 25 U. S. C. §465, which provided the same
authority to the Secretary to accept land into trust for “the
                     Cite as: 555 U. S. ____ (2009)                   9

                         Opinion of the Court

purpose of providing land for Indians,” Congress explicitly
referred to current events, stating “[t]hat no part of such
funds shall be used to acquire additional land outside of
the exterior boundaries of [the] Navajo Indian Reservation
. . . in the event that the proposed Navajo boundary exten
sion measures now pending in Congress . . . become law.”
IRA, §5, 48 Stat. 985 (emphasis added).4 In addition,
elsewhere in the IRA, Congress expressly drew into the
statute contemporaneous and future events by using the
phrase “now or hereafter.” See 25 U. S. C. §468 (referring
to “the geographic boundaries of any Indian reservation
now existing or established hereafter”); §472 (referring to
“Indians who may be appointed . . . to the various posi
tions maintained, now or hereafter, by the Indian Office”).
Congress’ use of the word “now” in this provision, without
the accompanying phrase “or hereafter,” thus provides
further textual support for the conclusion that the term
refers solely to events contemporaneous with the Act’s
enactment. See Barnhart v. Sigmon Coal Co., 534 U. S.
438, 452 (2002) (“[W]hen Congress includes particular
language in one section of a statute but omits it in another
section of the same Act, it is generally presumed
that Congress acts intentionally and purposely in the
disparate inclusion or exclusion” (internal quotation
marks omitted)).
   Furthermore, the Secretary’s current interpretation is
at odds with the Executive Branch’s construction of this
provision at the time of enactment. In correspondence
with those who would assist him in implementing the IRA,
the Commissioner of Indian Affairs, John Collier, ex
plained that:
——————
  4 The current version of §465 provides “[t]hat no part of such funds

shall be used to acquire additional land outside of the exterior bounda
ries of Navajo Indian Reservation . . . in the event that legislation to
define the exterior boundaries of the Navajo Indian Reservation in New
Mexico, and for other purposes, or similar legislation, becomes law.”
10                      CARCIERI v. SALAZAR

                          Opinion of the Court

       “Section 19 of the Indian Reorganization Act of June
     18, 1934 (48 Stat. L., 988), provides, in effect, that the
     term ‘Indian’ as used therein shall include—(1) all
     persons of Indian descent who are members of any
     recognized tribe that was under Federal jurisdiction
     at the date of the Act . . . .” Letter from John Collier,
     Commissioner, to Superintendents (Mar. 7, 1936),
     Lodging of Respondents (emphasis added).5
   Thus, although we do not defer to Commissioner Col
lier’s interpretation of this unambiguous statute, see
Estate of Cowart v. Nicklos Drilling Co., 505 U. S. 469, 476
(1992), we agree with his conclusion that the word “now”
in §479 limits the definition of “Indian,” and therefore
limits the exercise of the Secretary’s trust authority under
§465 to those members of tribes that were under federal
jurisdiction at the time the IRA was enacted.
   The Secretary makes two other arguments in support of
his contention that the term “now” as used in §479 is
ambiguous. We reject them both. First, the Secretary
——————
   5 In addition to serving as Commissioner of Indian Affairs, John Col

lier was “a principal author of the [IRA].” United States v. Mitchell, 463
U. S. 206, 221, n. 21 (1983). And, as both parties note, he appears to
have been responsible for the insertion of the words “now under Federal
jurisdiction” into what is now 25 U. S. C. §479. See Hearings on S.
2755 et al.: A Bill to Grant Indians Living Under Federal Tutelage the
Freedom to Organize for Purposes of Local Self-Government and
Economic Enterprise, before the Senate Committee on Indian Affairs,
73d Cong., 2d Sess., pt. 2, p. 266 (1934). Also, the record contains a
1937 letter from Commissioner Collier in which, even after the passage
of the IRA, he stated that the Federal Government still lacked any
jurisdiction over the Narragansett Tribe. App. 23a–24a. Commissioner
Collier’s responsibilities related to implementing the IRA make him an
unusually persuasive source as to the meaning of the relevant statutory
language and the Tribe’s status under it. See Christensen v. Harris
County, 529 U. S. 576, 587 (2000) (explaining that an Executive Branch
statutory interpretation that lacks the force of law is “entitled to
respect . . . to the extent that those interpretations have the ‘power to
persuade’ ” (internal quotation marks omitted)).
                  Cite as: 555 U. S. ____ (2009)            11

                      Opinion of the Court

argues that although the “use of ‘now’ can refer to the time
of enactment” in the abstract, “it can also refer to the time
of the statute’s application.” Brief for Respondents 18.
But the susceptibility of the word “now” to alternative
meanings “does not render the word . . . whenever it is
used, ambiguous,” particularly where “all but one of the
meanings is ordinarily eliminated by context.” Deal v.
United States, 508 U. S. 129, 131–132 (1993). Here, the
statutory context makes clear that “now” does not mean
“now or hereafter” or “at the time of application.” Had
Congress intended to legislate such a definition, it could
have done so explicitly, as it did in §§468 and 472, or it
could have omitted the word “now” altogether. Instead,
Congress limited the statute by the word “now” and “we
are obliged to give effect, if possible, to every word Con
gress used.” Reiter v. Sonotone Corp., 442 U. S. 330, 339
(1979).
   Second, the Secretary argues that §479 left a gap for the
agency to fill by using the phrase “shall include” in its
introductory clause. Brief for Respondents 26–27. The
Secretary, in turn, claims to have permissibly filled that
gap by defining “ ‘Tribe’ ” and “ ‘Individual Indian’ ” without
reference to the date of the statute’s enactment. Id., at 28
(citing 25 CFR §§151.2(b), (c)(1) (2008)). But, as explained
above, Congress left no gap in 25 U. S. C. §479 for the
agency to fill. Rather, it explicitly and comprehensively
defined the term by including only three discrete defini
tions: “[1] members of any recognized Indian tribe now
under Federal jurisdiction, and [2] all persons who are
descendants of such members who were, on June 1, 1934,
residing within the present boundaries of any Indian
reservation, and . . . [3] all other persons of one-half or
more Indian blood.” Ibid. In other statutory provisions,
Congress chose to expand the Secretary’s authority to
particular Indian tribes not necessarily encompassed
12                        CARCIERI v. SALAZAR

                            Opinion of the Court

within the definitions of “Indian” set forth in §479.6 Had it
understood the word “include” in §479 to encompass tribes
other than those satisfying one of the three §479 defini
tions, Congress would have not needed to enact these
additional statutory references to specific Tribes.
   The Secretary and his amici also go beyond the statu
tory text to argue that Congress had no policy justification
for limiting the Secretary’s trust authority to those tribes
under federal jurisdiction in 1934, because the IRA was
intended to strengthen Indian communities as a whole,
regardless of their status in 1934. Petitioners counter that
the main purpose of §465 was to reverse the loss of lands
that Indians sustained under the General Allotment Act,
see Atkinson Trading Co. v. Shirley, 532 U. S. 645, 650,
n. 1 (2001), so the statute was limited to tribes under
federal jurisdiction at that time because they were the
tribes who lost their lands. We need not consider these
competing policy views, because Congress’ use of the word
“now” in §479 speaks for itself and “courts must presume
that a legislature says in a statute what it means and
means in a statute what it says there.” Connecticut Nat.
Bank v. Germain, 503 U. S. 249, 253–254 (1992).7


——————
  6 See, e.g., 25 U. S. C. §473a (“Sections . . . 465 . . . and 479 of this title
shall after May 1, 1936, apply to the Territory of Alaska”); §1041e(a)
(“The [Shawnee] Tribe shall be eligible to have land acquired in trust
for its benefit pursuant to section 465 of this title . . .”); §1300b–14(a)
(“[Sections 465 and 479 of this title are] hereby made applicable to the
[Texas] Band [of Kickapoo Indians] . . .”); §1300g–2(a) (“[Sections 465
and 479] shall apply to the members of the [Ysleta Del Ser Pueblo]
tribe, the tribe, and the reservation”).
   7 Because we conclude that the language of §465 unambiguously pre

cludes the Secretary’s action with respect to the parcel of land at issue
in this case, we do not address petitioners’ alternative argument that
the Rhode Island Indian Claims Settlement Act, 92 Stat. 813, 25
U. S. C. §1701 et seq., precludes the Secretary from exercising his
authority under §465.
                     Cite as: 555 U. S. ____ (2009) 
                 13

                          Opinion of the Court 


                              III 

   The Secretary and his supporting amici also offer two
alternative arguments that rely on statutory provisions
other than the definition of “Indian” in §479 to support the
Secretary’s decision to take this parcel into trust for the
Narragansett Tribe. We reject both arguments.
   First, the Secretary and several amici argue that the
definition of “Indian” in §479 is rendered irrelevant by the
broader definition of “tribe” in §479 and by the fact that
the statute authorizes the Secretary to take title to lands
“in the name of the United States in trust for the Indian
tribe or individual Indian for which the land is acquired. ”
§465 (emphasis added); Brief for Respondents 12–14. But
the definition of “tribe” in §479 itself refers to “any Indian
tribe” (emphasis added), and therefore is limited by the
temporal restrictions that apply to §479’s definition of
“Indian.” See §479 (“The term ‘tribe’ wherever used in this
Act shall be construed to refer to any Indian tribe, organ
ized band, pueblo, or the Indians residing on one reserva
tion” (emphasis added)). And, although §465 authorizes
the United States to take land in trust for an Indian tribe,
§465 limits the Secretary’s exercise of that authority “for
the purpose of providing land for Indians.” There simply
is no legitimate way to circumvent the definition of “In
dian” in delineating the Secretary’s authority under §§ 465
and 479. 8
——————
  8 For this reason, we disagree with the argument made by JUSTICE
STEVENS that the term “Indians” in §465 has a different meaning than
the definition of “Indian” provided in §479, and that the term’s meaning
in §465 is controlled by later-enacted regulations governing the Secre
tary’s recognition of tribes like the Narragansetts. See post, at 4–6, 9–
11 (dissenting opinion). When Congress has enacted a definition with
“detailed and unyielding provisions,” as it has in §479, this Court must
give effect to that definition even when “ ‘it could be argued that the
line should have been drawn at a different point.’ ” INS v. Hector, 479
U. S. 85, 88–89 (1986) (per curium) (quoting Fiallo v. Bell, 430 U. S.
787, 798 (1977)).
14                     CARCIERI v. SALAZAR

                         Opinion of the Court

   Second, amicus National Congress of American Indians
(NCAI) argues that 25 U. S. C. §2202, which was enacted
as part of the Indian Land Consolidation Act (ILCA), Title
II, 96 Stat. 2517, overcomes the limitations set forth in
§479 and, in turn, authorizes the Secretary’s action.
Section 2202 provides:
        “The provisions of section 465 of this title shall ap
     ply to all tribes notwithstanding the provisions of sec
     tion 478 of this title: Provided, That nothing in this
     section is intended to supersede any other provision of
     Federal law which authorizes, prohibits, or restricts
     the acquisition of land for Indians with respect to any
     specific tribe, reservation, or state(s).” (Alteration in
     original.)
NCAI argues that the “ILCA independently grants author
ity under Section 465 for the Secretary to execute the
challenged trust acquisition.” NCAI Brief 8. We do not
agree.
   The plain language of §2202 does not expand the power
set forth in §465, which requires that the Secretary take
land into trust only “for the purpose of providing land for
Indians.” Nor does §2202 alter the definition of “Indian”
in §479, which is limited to members of tribes that were
under federal jurisdiction in 1934.9 See supra, at 7–12.
Rather, §2202 by its terms simply ensures that tribes may
benefit from §465 even if they opted out of the IRA pursu
ant to §478, which allowed tribal members to reject the
application of the IRA to their tribe. §478 (“This Act shall
——————
   9 NCAI notes that the ILCA’s definition of “tribe” “means any Indian

tribe, band, group, pueblo, or community for which, or for the members
of which, the United States holds lands in trust.” §2201. But §2201 is,
by its express terms, applicable only to Chapter 24 of Title 25 of the
United States Code. Ibid. The IRA is codified in Chapter 14 of Title 25.
See §465. Section 2201, therefore, does not itself alter the authority
granted to the Secretary by §465.
                  Cite as: 555 U. S. ____ (2009)           15

                      Opinion of the Court

not apply to any reservation wherein a majority of the
adult Indians . . . shall vote against its application”). As a
result, there is no conflict between §2202 and the limita
tion on the Secretary’s authority to take lands contained
in §465. Rather, §2202 provides additional protections to
those who satisfied the definition of “Indian” in §479 at the
time of the statute’s enactment, but opted out of the IRA
shortly thereafter.
   NCAI’s reading of §2202 also would nullify the plain
meaning of the definition of “Indian” set forth in §479 and
incorporated into §465. Consistent with our obligation to
give effect to every provision of the statute, Reiter, 442
U. S., at 339, we will not assume that Congress repealed
the plain and unambiguous restrictions on the Secretary’s
exercise of trust authority in §§465 and 479 when it en
acted §2202. “We have repeatedly stated . . . that absent
‘a clearly expressed congressional intention,’ . . . [a]n
implied repeal will only be found where provisions in two
statutes are in ‘irreconcilable conflict,’ or where the latter
Act covers the whole subject of the earlier one and ‘is
clearly intended as a substitute.’ ” Branch v. Smith, 538
U. S. 254, 273 (2003) (plurality opinion) (quoting Morton v.
Mancari, 417 U. S. 535, 551 (1974), and Posadas v. Na
tional City Bank, 296 U. S. 497, 503 (1936)).
                             IV
  We hold that the term “now under Federal jurisdiction”
in §479 unambiguously refers to those tribes that were
under the federal jurisdiction of the United States when
the IRA was enacted in 1934. None of the parties or
amici, including the Narragansett Tribe itself, has argued
that the Tribe was under federal jurisdiction in 1934. And
the evidence in the record is to the contrary. 48 Fed. Reg.
6177. Moreover, the petition for writ of certiorari filed in
this case specifically represented that ‘‘[i]n 1934, the
Narragansett Indian Tribe . . . was neither federally rec
16                  CARCIERI v. SALAZAR

                     Opinion of the Court

ognized nor under the jurisdiction of the federal govern
ment.’’ Pet. for Cert. 6. The respondents’ brief in opposi
tion declined to contest this assertion. See Brief in Oppo
sition 2–7. Under our rules, that alone is reason to accept
this as fact for purposes of our decision in this case. See
this Court’s Rule 15.2. We therefore reverse the judgment
of the Court of Appeals.
                                            It is so ordered.
                  Cite as: 555 U. S. ____ (2009)            1

                     BREYER, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 07–526
                          _________________


    DONALD L. CARCIERI, GOVERNOR OF RHODE 

      ISLAND, ET AL., PETITIONERS v. KEN L. 

          SALAZAR, SECRETARY OF THE 

                INTERIOR, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                      [February 24, 2009] 


  JUSTICE BREYER, concurring.
  I join the Court’s opinion with three qualifications.
First, I cannot say that the statute’s language by itself is
determinative. Linguistically speaking, the word “now” in
the phrase “now under Federal jurisdiction,” 25 U. S. C.
§479, may refer to a tribe’s jurisdictional status as of 1934.
But one could also read it to refer to the time the Secre
tary of the Interior exercises his authority to take land “for
Indians.” §465. Compare Montana v. Kennedy, 366 U. S.
308, 311–312 (1961) (“now” refers to time of statutory
enactment), with Difford v. Secretary of HHS, 910 F. 2d
1316, 1320 (CA6 1990) (“now” refers to time of exercise of
delegated authority); In re Lusk’s Estate, 336 Pa. 465,
467–468, 9 A. 2d 363, 365 (1939) (property “now” owned
refers to property owned when a will becomes operative).
I also concede that the Court owes the Interior Depart
ment the kind of interpretive respect that reflects an
agency’s greater knowledge of the circumstances in which
a statute was enacted, cf. Skidmore v. Swift & Co., 323
U. S. 134 (1944). Yet because the Department then fa
vored the Court’s present interpretation, see infra, at 2,
that respect cannot help the Department here.
  Neither can Chevron U. S. A. Inc. v. Natural Resources
2                  CARCIERI v. SALAZAR

                    BREYER, J., concurring

Defense Council, Inc., 467 U. S. 837 (1984), help the De
partment. The scope of the word “now” raises an interpre
tive question of considerable importance; the provision’s
legislative history makes clear that Congress focused
directly upon that language, believing it definitively re
solved a specific underlying difficulty; and nothing in that
history indicates that Congress believed departmental
expertise should subsequently play a role in fixing the
temporal reference of the word “now.” These circum
stances indicate that Congress did not intend to delegate
interpretive authority to the Department. Consequently,
its interpretation is not entitled to Chevron deference,
despite linguistic ambiguity. See United States v. Mead
Corp., 533 U. S. 218, 227, 229–230 (2001).
   Second, I am persuaded that “now” means “in 1934” not
only for the reasons the Court gives but also because an
examination of the provision’s legislative history convinces
me that Congress so intended. As I read that history, it
shows that Congress expected the phrase would make
clear that the Secretary could employ §465’s power to take
land into trust in favor only of those tribes in respect to
which the Federal Government already had the kinds of
obligations that the words “under Federal jurisdiction”
imply. See Hearings on S. 2755 et al.: A Bill to Grant to
Indians Living Under Federal Tutelage the Freedom to
Organize for Purposes of Local Self-Government and
Economic Enterprise, before the Senate Committee on
Indian Affairs, 73d Cong., 2d Sess., pt. 2, pp. 263–266
(1934). Indeed, the very Department official who sug
gested the phrase to Congress during the relevant legisla
tive hearings subsequently explained its meaning in terms
that the Court now adopts. See Letter from John Collier,
Commissioner, to Superintendents (Mar. 7, 1936), Lodging
of Respondents (explaining that §479 included “persons of
Indian descent who are members of any recognized tribe
that was under Federal jurisdiction at the date of the
                  Cite as: 555 U. S. ____ (2009)            3

                     BREYER, J., concurring

Act”).
   Third, an interpretation that reads “now” as meaning
“in 1934” may prove somewhat less restrictive than it at
first appears. That is because a tribe may have been
“under Federal jurisdiction” in 1934 even though the
Federal Government did not believe so at the time. We
know, for example, that following the Indian Reorganiza
tion Act’s enactment, the Department compiled a list of
258 tribes covered by the Act; and we also know that it
wrongly left certain tribes off the list. See Brief for Law
Professors Specializing in Federal Indian Law as Amicus
Curiae 22–24; Quinn, Federal Acknowledgment of Ameri
can Indian Tribes: The Historical Development of a Legal
Concept, 34 Am. J. Legal Hist. 331, 356–359 (1990). The
Department later recognized some of those tribes on
grounds that showed that it should have recognized them
in 1934 even though it did not. And the Department has
sometimes considered that circumstance sufficient to show
that a tribe was “under Federal jurisdiction” in 1934—
even though the Department did not know it at the time.
    The statute, after all, imposes no time limit upon rec
ognition. See §479 (“The term ‘Indian’ . . . shall include all
persons of Indian descent who are members of any recog
nized Indian tribe now under Federal jurisdiction . . .”
(emphasis added)). And administrative practice suggests
that the Department has accepted this possibility. The
Department, for example, did not recognize the Stilla
guamish Tribe until 1976, but its reasons for recognition
in 1976 included the fact that the Tribe had maintained
treaty rights against the United States since 1855. Con
sequently, the Department concluded that land could be
taken into trust for the Tribe. See Memorandum from
Associate Solicitor, Indian Affairs to Assistant Secretary,
Indian Affairs, Request for Reconsideration of Decision
Not to Take Land in Trust for the Stillaguamish Tribe
(Oct. 1, 1980), Lodging of Respondents 6–7. Similarly, in
4                   CARCIERI v. SALAZAR

                    BREYER, J., concurring

1934 the Department thought that the Grand Traverse
Band of Ottawa and Chippewa Indians had long since
been dissolved. Grand Traverse Band of Ottawa & Chip
pewa Indians v. Office of U. S. Attorney for Western Dist.
of Mich., 369 F. 3d 960, 961, and n. 2 (CA6 2004). But
later the Department recognized the Tribe, considering it
to have existed continuously since 1675. 45 Fed. Reg.
19321 (1980). Further, the Department in the 1930’s
thought that an anthropological study showed that the
Mole Lake Tribe no longer existed. But the Department
later decided that the study was wrong, and it then recog
nized the Tribe. See Memorandum from the Solicitor to
the Commissioner of Indian Affairs 2758, 2762–2763 (Feb.
8, 1937) (recognizing the Mole Lake Indians as a separate
tribe).
    In my view, this possibility—that later recognition
reflects earlier “Federal jurisdiction”—explains some of
the instances of early Department administrative practice
to which JUSTICE STEVENS refers. I would explain the
other instances to which JUSTICE STEVENS refers as in
volving the taking of land “for” a tribe with members who
fall under that portion of the statute that defines “Indians”
to include “persons of one-half or more Indian blood,” §479.
See 1 Dept. of Interior, Opinions of the Solicitor Relating
to Indian Affairs, 1917–1974, pp. 706–707 (Shoshone
Indians), 724–725 (St. Croix Chippewas), 747–748 (Nahma
and Beaver Indians) (1979).
     Neither the Narragansett Tribe nor the Secretary has
argued that the Tribe was under federal jurisdiction in
1934. Nor have they claimed that any member of the
Narragansett Tribe satisfies the “one-half or more Indian
blood” requirement. And I have found nothing in the
briefs that suggests the Narragansett Tribe could prevail
on either theory. Each of the administrative decisions
just discussed involved post-1934 recognition on grounds
that implied a 1934 relationship between the tribe and
                 Cite as: 555 U. S. ____ (2009)            5

                    BREYER, J., concurring

Federal Government that could be described as jurisdic
tional, for example, a treaty with the United States (in
effect in 1934), a (pre-1934) congressional appropriation,
or enrollment (as of 1934) with the Indian Office. I can
find no similar indication of 1934 federal jurisdiction here.
Instead, both the State and Federal Government consid
ered the Narragansett Tribe as under state, but not under
federal, jurisdiction in 1934. And until the 1970’s there
was “little Federal contact with the Narragansetts as a
group.” Memorandum from Deputy Assistant Secretary—
Indian Affairs (Operations) to Assistant Scretary—Indian
Affairs, Recommendation and Summary of Evidence for
Proposed Finding for Federal Acknowledgment of Narra
gansett Indian Tribe of Rhode Island Pursuant to 25 CFR
83, p. 8 (July 29, 1982). Because I see no realistic possi
bility that the Narragansett Tribe could prevail on the
basis of a theory alternative to the theories argued here, I
would not remand this case.
    With the qualifications here expressed, I join the
Court’s opinion and its judgment.
                 Cite as: 555 U. S. ____ (2009)          1

                     Opinion of SOUTER, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 07–526
                         _________________


   DONALD L. CARCIERI, GOVERNOR OF RHODE 

     ISLAND, ET AL., PETITIONERS v. KEN L. 

         SALAZAR, SECRETARY OF THE 

               INTERIOR, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                     [February 24, 2009] 


  JUSTICE SOUTER, with whom JUSTICE GINSBURG joins,
concurring in part and dissenting in part.
  Save as to one point, I agree with JUSTICE BREYER’s
concurring opinion, which in turn concurs with the opinion
of the Court, subject to the three qualifications JUSTICE
BREYER explains. I have, however, a further reservation
that puts me in the dissenting column.
  The disposition of the case turns on the construction of
the language from 25 U. S. C. §479, “any recognized In
dian tribe now under Federal jurisdiction.” Nothing in the
majority opinion forecloses the possibility that the two
concepts, recognition and jurisdiction, may be given sepa
rate content. As JUSTICE BREYER makes clear in his
concurrence, the statute imposes no time limit upon rec
ognition, and in the past, the Department of the Interior
has stated that the fact that the United States Govern
ment was ignorant of a tribe in 1934 does not preclude
that tribe from having been under federal jurisdiction at
that time. See Memorandum from Associate Solicitor,
Indian Affairs, to Assistant Secretary, Indian Affairs,
Request for Reconsideration of Decision Not to Take Land
in Trust for the Stillaguamish Tribe (Oct. 1, 1980), Lodg
ing of Respondents 7. And giving each phrase its own
2                       CARCIERI v. SALAZAR

                         Opinion of SOUTER, J.

meaning would be consistent with established principles of
statutory interpretation.
   During oral argument, however, respondents explained
that the Secretary’s more recent interpretation of this
statutory language had “understood recognition and under
Federal jurisdiction at least with respect to tribes to be
one and the same.” Tr. of Oral Arg. 42. Given the Secre
tary’s position, it is not surprising that neither he nor the
Tribe raised a claim that the Tribe was under federal
jurisdiction in 1934: they simply failed to address an issue
that no party understood to be present. The error was
shared equally all around, and there is no equitable de
mand that one side be penalized when both sides nodded.
   I can agree with JUSTICE BREYER that the current re
cord raises no particular reason to expect that the Tribe
might be shown to have been under federal jurisdiction in
1934, but I would not stop there. The very notion of juris
diction as a distinct statutory condition was ignored in
this litigation, and I know of no body of precedent or his
tory of practice giving content to the condition sufficient
for gauging the Tribe’s chances of satisfying it. So I see no
reason to deny the Secretary and the Narragansett Tribe
an opportunity to advocate a construction of the “jurisdic
tion” phrase that might favor their position here.
   I would therefore reverse and remand with opportunity
for respondents to pursue a “jurisdiction” claim and re
spectfully dissent from the Court’s straight reversal.*




——————
  * Depending on the outcome of proceedings on remand, it might be
necessary to address the second potential issue in this case, going to the
significance of the Rhode Island Indian Claims Settlement Act, 25
U. S. C. §1701 et seq. There is no utility in confronting it now.
                   Cite as: 555 U. S. ____ (2009)                 1

                       STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                            _________________

                            No. 07–526
                            _________________


    DONALD L. CARCIERI, GOVERNOR OF RHODE 

      ISLAND, ET AL., PETITIONERS v. KEN L. 

          SALAZAR, SECRETARY OF THE 

                INTERIOR, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

             APPEALS FOR THE FIRST CIRCUIT

                        [February 24, 2009] 


   JUSTICE STEVENS, dissenting.
   Congress has used the term “Indian” in the Indian
Reorganization Act of 1934 to describe those individuals
who are entitled to special protections and benefits under
federal Indian law. The Act specifies that benefits shall be
available to individuals who qualify as Indian either as a
result of blood quantum or as descendants of members of
“any recognized Indian tribe now under Federal jurisdic
tion.” 25 U. S. C. §479. In contesting the Secretary of the
Interior’s acquisition of trust land for the Narragansett
Tribe of Rhode Island, the parties have focused on the
meaning of “now” in the Act’s definition of “Indian.” Yet to
my mind, whether “now” means 1934 (as the Court holds)
or the present time (as respondents would have it) sheds
no light on the question whether the Secretary’s actions on
behalf of the Narragansett were permitted under the
statute. The plain text of the Act clearly authorizes the
Secretary to take land into trust for Indian tribes as well
as individual Indians, and it places no temporal limitation
on the definition of “Indian tribe.”1 Because the Narra
——————
  1 In 25 U. S. C. §479, Congress defined both “Indian” and “tribe.”

Section 479 states, in relevant part:
2                      CARCIERI v. SALAZAR

                        STEVENS, J., dissenting

gansett Tribe is an Indian tribe within the meaning of the
Act, I would affirm the judgment of the Court of Appeals.
                               I
   This case involves a challenge to the Secretary of the
Interior’s acquisition of a 31-acre parcel of land in
Charlestown, Rhode Island, to be held in trust for the
Narragansett Tribe.2 That Tribe has existed as a continu
ous political entity since the early 17th century. Although
it was once one of the most powerful tribes in New Eng
land, a series of wars, epidemics, and difficult relations
with the State of Rhode Island sharply reduced the Tribe’s
ancestral landholdings.
   Two blows, delivered centuries apart, exacted a particu
larly high toll on the Tribe. First, in 1675, King Philip’s
War essentially destroyed the Tribe, forcing it to accept
the Crown as sovereign and to submit to the guardianship
of the Colony of Rhode Island. Then, in 1880, the State of
Rhode Island passed a “detribalization” law that abolished
tribal authority, ended the State’s guardianship of the
——————
   “The term ‘Indian’ as used in this Act shall include all persons of
Indian descent who are members of any recognized Indian tribe now
under Federal jurisdiction, and all persons who are descendants of such
members who were, on June 1, 1934, residing within the present
boundaries of any Indian reservation, and shall further include
all other persons of one-half or more Indian blood. . . . The term
‘tribe’ wherever used in this Act shall be construed to refer to
any Indian tribe, organized band, pueblo, or the Indians residing on one
reservation.”
   Notably the word “now,” which is used to define one of the categories
of Indians, does not appear in the definition of “tribe.”
   2 In 1991, the Narragansett Tribe purchased the 31-acre parcel in fee

simple from a private developer. In 1998, the Bureau of Indian Affairs
notified the State of the Secretary’s decision to take the land into
unreserved trust for the Tribe. The Tribe “acquired [the land] for the
express purpose of building much needed low-income Indian Housing
via a contract between the Narragansett Indian Wetuomuck Housing
Authority (NIWHA) and the Department of Housing and Urban Devel
opment (HUD).” App. 46a.
                     Cite as: 555 U. S. ____ (2009)                    3

                        STEVENS, J., dissenting

Tribe, and attempted to sell all tribal lands. The Narra
gansett originally assented to detribalization and ceded all
but two acres of its ancestral land. In return, the Tribe
received $5,000. See Memorandum from the Deputy
Assistant Secretary-Indian Affairs (Operations) to Assis
tant Secretary-Indian Affairs (Operations) 4 (July 19,
1982) (Recommendation for Acknowledgment).
   Recognizing that its consent to detribalization was a
mistake, the Tribe embarked on a century-long campaign
to recoup its losses.3 Obtaining federal recognition was
critical to this effort. The Secretary officially recognized
the Narragansett as an Indian tribe in 1983, Final Deter
mination for Federal Acknowledgement of Narragansett
Indian Tribe of Rhode Island, 48 Fed. Reg. 6177, and with
that recognition the Tribe qualified for the bundle of fed
eral benefits established in the Indian Reorganization Act
of 1934 (IRA or Act),4 25 U. S. C. §461 et seq. The Tribe’s
attempt to exercise one of those rights, the ability to peti
tion the Secretary to take land into trust for the Tribe’s
benefit, is now vigorously contested in this litigation.
                            II
  The Secretary’s trust authority is located in 25 U. S. C.
——————
  3 Indeed, this litigation stems in part from the Tribe’s suit against
(and subsequent settlement with) Rhode Island and private landowners
on the ground that the 1880 sale violated the Indian Non-Intercourse
Act of June 30, 1834, ch. 161, §12, 4 Stat. 730 (25 U. S. C. §177), which
prohibited sales of tribal land without “treaty or convention entered
into pursuant to the Constitution.”
  4 The IRA was the cornerstone of the Indian New Deal. “The intent

and purpose of the [IRA] was ‘to rehabilitate the Indian’s economic life
and to give him a chance to develop the initiative destroyed by a cen
tury of oppression and paternalism.’ ” Mescalero Apache Tribe v. Jones,
411 U. S. 145, 152 (1973) (quoting H. R. Rep. No. 1804, 73d Cong., 2d
Sess., 6 (1934)). See generally F. Cohen, Handbook of Federal Indian
Law §1.05 (2005) (hereinafter Cohen); G. Taylor, The New Deal and
American Indian Tribalism: The Administration of the Indian Reor
ganization Act, 1934–45 (1980).
4                         CARCIERI v. SALAZAR

                          STEVENS, J., dissenting

§465. That provision grants the Secretary power to take
“in trust for [an] Indian tribe or individual Indian” “any
interest in lands . . . for the purpose of providing land for
Indians.”5 The Act’s language could not be clearer: To
effectuate the Act’s broad mandate to revitalize tribal
development and cultural self-determination, the Secre
tary can take land into trust for a tribe or he can take land
into trust for an individual Indian.
   Though Congress outlined the Secretary’s trust author
ity in §465, it specified which entities would be considered
“tribes” and which individuals would qualify as “Indian” in
§479. An individual Indian, §479 tells us, “shall include
all persons of Indian descent who are members of any
recognized Indian tribe now under Federal jurisdiction” as
well as “all other persons of one-half or more Indian
blood.” A tribe, §479 goes on to state, “shall be construed
to refer to any Indian tribe, organized band, pueblo, or the
Indians residing on one reservation.” Because federal
recognition is generally required before a tribe can receive
federal benefits, the Secretary has interpreted this defini
tion of “tribe” to refer only to recognized tribes. See 25
CFR §83.2 (2008) (stating that recognition “is a prerequi
site to the protection, services, and benefits of the Federal
government available to Indian tribes by virtue of their
status as tribes”); §151.2 (defining “tribe” for the purposes
——————
    5 Section
            465 reads more fully:
  “The Secretary of the Interior is authorized, in his discretion, to
acquire, through purchase, relinquishment, gift, exchange, or assign
ment, any interest in lands, water rights, or surface rights to lands,
within or without existing reservations, including trust or otherwise
restricted allotments whether the allottee be living or deceased, for the
purpose of providing land for Indians.
         .            .              .              .              .
  “Title to any lands or rights acquired pursuant to this Act . . . shall be
taken in the name of the United States in trust for the Indian tribe or
individual Indian for which the land is acquired, and such lands or
rights shall be exempt from State and local taxation.”
                      Cite as: 555 U. S. ____ (2009)                     5

                         STEVENS, J., dissenting

of land acquisition to mean “any Indian tribe, band, na
tion, pueblo, community, rancheria, colony, or other group
of Indians, . . . which is recognized by the Secretary as
eligible for the special programs and services from the
Bureau of Indian Affairs”).6
   Having separate definitions for “Indian” and “tribe” is
essential for the administration of IRA benefits. The
statute reflects Congress’ intent to extend certain benefits
to individual Indians, e.g., 25 U. S. C. §471 (offering loans
to Indian students for tuition at vocational and trade
schools); §472 (granting hiring preferences to Indians
seeking federal employment related to Indian affairs),
while directing other benefits to tribes, e.g., §476 (allowing
tribes to adopt constitutions and bylaws); §470 (giving
loans to Indian-chartered corporations).
   Section 465, by giving the Secretary discretion to steer
benefits to tribes and individuals alike, is therefore
unique. But establishing this broad benefit scheme was
undoubtedly intentional: The original draft of the IRA
presented to Congress directed the Secretary to take land
into trust only for entities such as tribes. Compare H. R.
7902, 73d Cong., 2d Sess., 30 (1934) (“Title to any land
acquired pursuant to the provisions of this section shall be
taken in the name of the United States in trust for the
Indian tribe or community for whom the land is acquired”
(emphasis added)), with 25 U. S. C. §465 (“Title to any
lands or rights acquired pursuant to this Act . . . shall be
——————
  6 The regulations that govern the tribal recognition process, 25 CFR

§83 et seq. (2008), were promulgated pursuant to the President’s
general mandate established in the early 1830’s to manage “all Indian
affairs and . . . all matters arising out of Indian relations,” 25 U. S. C.
§2, and to “prescribe such regulations as he may think fit for carrying
into effect the various provisions of any act relating to Indian affairs,”
§9. Thus, contrary to the argument pressed by the Governor of Rhode
Island before this Court, see Reply Brief for Petitioner Carcieri 9, the
requirement that a tribe be federally recognized before it is eligible for
trust land does not stem from the IRA.
6                   CARCIERI v. SALAZAR

                    STEVENS, J., dissenting

taken in the name of the United States in trust for the
Indian tribe or individual Indian for which the land is
acquired” (emphasis added)).
   The Secretary has long exercised his §465 trust author
ity in accordance with this design. In the years immedi
ately following the adoption of the IRA, the Solicitor of the
Department of the Interior repeatedly advised that the
Secretary could take land into trust for federally recog
nized tribes and for individual Indians who qualified for
federal benefits by lineage or blood quantum.
   For example, in 1937, when evaluating whether the
Secretary could purchase approximately 2,100 acres of
land for the Mole Lake Chippewa Indians of Wisconsin,
the Solicitor instructed that the purchase could not be
“completed until it is determined whether the beneficiary
of the trust title should be designated as a band or
whether the title should be taken for the individual Indi
ans in the vicinity of Mole Lake who are of one half or
more Indian blood.” Memorandum from the Solicitor to
the Commissioner of Indian Affairs 2758 (Feb. 8, 1937).
Because the Mole Lake Chippewa was not yet recognized
by the Federal Government as an Indian tribe, the Solici
tor determined that the Secretary had two options: “Either
the Department should provide recognition of this group,
or title to the purchased land should be taken on behalf of
the individuals who are of one half or more Indian blood.”
Id., at 2763.
   The tribal trust and individual trust options were simi
larly outlined in other post-1934 opinion letters, including
those dealing with the Shoshone Indians of Nevada, the
St. Croix Chippewa Indians of Wisconsin, and the Nahma
and Beaver Island Indians of Michigan. See 1 Dept. of
Interior, Opinions of the Solicitor Relating to Indian Af
fairs, 1917–1974, pp. 706–707, 724–725, 747–748 (1979).
Unless and until a tribe was formally recognized by the
Federal Government and therefore eligible for trust land,
                      Cite as: 555 U. S. ____ (2009)                     7

                         STEVENS, J., dissenting

the Secretary would take land into trust for individual
Indians who met the blood quantum threshold.
  Modern administrative practice has followed this well
trodden path. Absent a specific statute recognizing a tribe
and authorizing a trust land acquisition,7 the Secretary
has exercised his trust authority—now governed by regu
lations promulgated in 1980 after notice-and-comment
rulemaking, 25 CFR §151 et seq.; 45 Fed. Reg. 62034—to
acquire land for federally recognized Indian tribes like the
Narragansett. The Grand Traverse Band of Ottowa and
Chippewa Indians, although denied federal recognition in
1934 and 1943, see Dept. of Interior, Office of Federal
Acknowledgement, Memorandum from Acting Deputy
Commissioner to Assistant Secretary 4 (Oct. 3, 1979)
(GTB–V001–D002), was the first tribe the Secretary rec
ognized under the 1980 regulations, see 45 Fed. Reg.
19322. Since then, the Secretary has used his trust au
thority to expand the Tribe’s land base. See, e.g., 49 Fed.
Reg. 2025–2026 (1984) (setting aside a 12.5-acre parcel as
reservation land for the Tribe’s exclusive use). The Tu
——————
  7 Although   Congress has passed specific statutes granting the Secre
tary authority to take land into trust for certain tribes, it would be a
mistake to conclude that the Secretary lacks residual authority to take
land into trust under 25 U. S. C. §465 of the IRA. Some of these stat
utes place explicit limits on the Secretary’s trust authority and can be
properly read as establishing the outer limit of the Secretary’s trust
authority with respect to the specified tribes. See, e.g., §1724(d) (au
thorizing trust land for the Houlton Band of Maliseet Indians, the
Passamaquoddy Tribe of Maine, and the Penobscot Tribe of Maine).
Other statutes, while identifying certain parcels the Secretary will take
into trust for a tribe, do not purport to diminish the Secretary’s residual
authority under §465. See, e.g., §1775c(a) (Mohegan Tribe); §1771d
(Wampanoag Tribe); §1747(a) (Miccosukee Tribe). Indeed, the Secre
tary has invoked his §465 authority to take additional land into trust
for the Miccosukee Tribe despite the existence of a statute authorizing
and directing him to acquire certain land for the Tribe. See Post-
Argument En Banc Brief for National Congress of American Indians
et al. as Amici Curiae 7 and App. 9 in No. 03–2647 (CA1).
8                   CARCIERI v. SALAZAR

                    STEVENS, J., dissenting

nica-Biloxi Tribe of Louisiana has similarly benefited from
administrative recognition, 46 Fed. Reg. 38411 (1981),
followed by tribal trust acquisition. And in 2006, the
Secretary took land into trust for the Snoqualmie Tribe
which, although unrecognized as an Indian tribe in the
1950’s, regained federal recognition in 1999. See 71 Fed.
Reg. 5067 (taking land into trust for the Tribe); 62 Fed.
Reg. 45864 (1997) (recognizing the Snoqualmie as an
Indian tribe).
   This brief history of §465 places the case before us into
proper context. Federal recognition, regardless of when it
is conferred, is the necessary condition that triggers a
tribe’s eligibility to receive trust land. No party has dis
puted that the Narragansett Tribe was properly recog
nized as an Indian tribe in 1983. See 48 Fed. Reg. 6177.
Indeed, given that the Tribe has a documented history
that stretches back to 1614 and has met the rigorous
criteria for administrative recognition, Recommendation
for Acknowledgment 1, 7–18, it would be difficult to sus
tain an objection to the Tribe’s status. With this in mind,
and in light of the Secretary’s longstanding authority
under the plain text of the IRA to acquire tribal trust land,
it is perfectly clear that the Secretary’s land acquisition
for the Narragansett was entirely proper.
                              III
   Despite the clear text of the IRA and historical pedigree
of the Secretary’s actions on behalf of the Narragansett,
the majority holds that one word (“now”) nestled in one
clause in one of §479’s several definitions demonstrates
that the Secretary acted outside his statutory authority in
this case. The consequences of the majority’s reading are
both curious and harsh: curious because it turns “now”
into the most important word in the IRA, limiting not only
some individuals’ eligibility for federal benefits but also a
tribe’s; harsh because it would result in the unsupportable
                 Cite as: 555 U. S. ____ (2009)           9

                    STEVENS, J., dissenting

conclusion that, despite its 1983 administrative recogni
tion, the Narragansett Tribe is not an Indian tribe under
the IRA.
   In the Court’s telling, when Congress granted the Secre
tary power to acquire trust land “for the purpose of provid
ing land for Indians,” 25 U. S. C. §465 (emphasis added), it
meant to permit land acquisitions for those persons whose
tribal membership qualify them as “Indian” as defined by
§479. In other words, the argument runs, the Secretary
can acquire trust land for “persons of Indian descent who
are members of any recognized Indian tribe now under
Federal jurisdiction.” §479. This strained construction,
advanced by petitioners, explains the majority’s laser-like
focus on the meaning of “now”: If the Narragansett Tribe
was not recognized or under federal jurisdiction in 1934,
the Tribe’s members do not belong to an Indian tribe “now
under Federal jurisdiction” and would therefore not be
“Indians” under §465 by virtue of their tribal membership.
   Petitioners’ argument works only if one reads “Indians”
(in the phrase in §465 “providing land for Indians”) to
refer to individuals, not an Indian tribe. To petitioners,
this reading is obvious; the alternative, they insist, would
be “nonsensical.” Reply Brief for Petitioner State of Rhode
Island 3. This they argue despite the clear evidence of
Congress’ intent to provide the Secretary with the option
of acquiring either tribal trusts or individual trusts in
service of “providing land for Indians.” And they ignore
unambiguous evidence that Congress used “Indian tribe”
and “Indians” interchangeably in other parts of the IRA.
See §475 (discussing “any claim or suit of any Indian tribe
against the United States” in the first sentence and “any
claim of such Indians against the United States” in the
last sentence (emphasis added)).
   In any event, this much must be admitted: Without the
benefit of context, a reasonable person could conclude that
“Indians” refers to multiple individuals who each qualify
10                     CARCIERI v. SALAZAR

                       STEVENS, J., dissenting

as “Indian” under the IRA. An equally reasonable person
could also conclude that “Indians” is meant to refer to a
collective, namely, an Indian tribe. Because “[t]he mean
ing—or ambiguity—of certain words or phrases may only
become evident when placed in context,” FDA v. Brown &
Williamson Tobacco Corp., 529 U. S. 120, 132 (2000), the
proper course of action is to widen the interpretive lens
and look to the rest of the statute for clarity. Doing so
would lead to §465’s last sentence, which specifies that the
Secretary is to hold land in trust “for the Indian tribe or
individual Indian for which the land is acquired.” Put
simply, in §465 Congress used the term “Indians” to refer
both to tribes and individuals.8
   The majority nevertheless dismisses this reading of the
statute. The Court notes that even if the Secretary has
authority to take land into trust for a tribe, it must be an
“Indian tribe,” with §479’s definition of “Indian” determin
ing a tribe’s eligibility. The statute’s definition of “tribe,”
the majority goes on to state, itself makes reference to
“Indian tribe.” Thus, the Court concludes, “[t]here simply
is no legitimate way to circumvent the definition of ‘In
dian’ in delineating the Secretary’s authority under §479.”
Ante, at 13.
   The majority bypasses a straightforward explanation on
its way to a circular one. Requiring that a tribe be an
“Indian tribe” does not demand immediate reference to the
definition of “Indian”; instead, it simply reflects the re
quirement that the tribe in question be formally recog
nized as an Indian tribe. As explained above, the Secre
tary has limited benefits under federal Indian law—
including the acquisition of trust land—to recognized

——————
  8 The majority continues to insist, quite incorrectly, that Congress
meant the term “Indians” in §465 to have the same meaning as the
term “Indian” in §479. That the text of the statute tells a different
story appears to be an inconvenience the Court would rather ignore.
                  Cite as: 555 U. S. ____ (2009)           11

                     STEVENS, J., dissenting

tribes. Recognition, then, is the central requirement for
being considered an “Indian tribe” for purposes of the Act.
If a tribe satisfies the stringent criteria established by the
Secretary to qualify for federal recognition, including the
requirement that the tribe prove that it “has existed as a
community from historical times until the present,” 25
CFR §83.7(b) (2008), it is a fortiori an “Indian tribe” as a
matter of law.
   The Narragansett Tribe is no different. In 1983, upon
meeting the criteria for recognition, the Secretary gave
notice that “the Narragansett Indian Tribe . . . exists as an
Indian tribe.” 48 Fed. Reg. 6177 (emphasis added). How
the Narragansett could be an Indian tribe in 1983 and yet
not be an Indian tribe today is a proposition the majority
cannot explain.
   The majority’s retort, that because “tribe” refers to
“Indian,” the definition of “Indian” must control which
groups can be considered a “tribe,” is entirely circular.
Yes, the word “tribe” is defined in part by reference to
“Indian tribe.” But the word “Indian” is also defined in
part by reference to “Indian tribe.” Relying on one defini
tion to provide content to the other is thus “completely
circular and explains nothing.” Nationwide Mut. Ins. Co.
v. Darden, 503 U. S. 318, 323 (1992).
   The Governor of Rhode Island, for his part, adopts this
circular logic and offers two examples of why reading the
statute any other way would be implausible. He first
argues that if §479’s definition of “Indian” does not deter
mine a tribe’s eligibility, the Secretary would have author
ity to take land into trust “for the benefit of any group that
he deems, at his whim and fancy, to be an ‘Indian tribe.’ ”
Reply Brief for Petitioner Carcieri 7. The Governor carica
tures the Secretary’s discretion. This Court has long made
clear that Congress—and therefore the Secretary—lacks
constitutional authority to “bring a community or body of
people within [federal jurisdiction] by arbitrarily calling
12                      CARCIERI v. SALAZAR

                        STEVENS, J., dissenting

them an Indian tribe.” United States v. Sandoval, 231
U. S. 28, 46 (1913). The Governor’s next objection, that
condoning the acquisition of trust land for the Narragan
sett Tribe would allow the Secretary to acquire land for an
Indian tribe that lacks Indians, is equally unpersuasive.
As a general matter, to obtain federal recognition, a tribe
must demonstrate that its “membership consists of indi
viduals who descend from a historical Indian tribe or from
historical Indian tribes which combined and functioned as
a single autonomous political entity.” 25 CFR §83.7(e)
(2008). If the Governor suspects that the Narragansett is
not an Indian tribe because it may lack members who are
blood quantum Indians, he should have challenged the
Secretary’s decision to recognize the Tribe in 1983 when
such an objection could have been properly received.9
——————
  9 The  Department of the Interior found “a high degree of retention of
[Narragansett] family lines” between 1880 and 1980, and remarked
that “[t]he close intermarriage and stability of composition, plus the
geographic stability of the group, reflect the maintenance of a socially
distinct community.” Recommendation for Acknowledgment 10. It also
noted that the Narragansett “require applicants for full voting mem
bership to trace their Narragansett Indian bloodlines back to the
‘Detribalization Rolls of 1880–84.’ ” Id., at 16. The record in this case
does not tell us how many members of the Narragansett currently
qualify as “Indian” by meeting the individual blood quantum require
ment. Indeed, it is possible that a significant number of the Narragan
sett are blood quantum Indians. Accordingly, nothing the Court
decides today prevents the Secretary from taking land into trust for
those members of the Tribe who independently qualify as “Indian”
under 25 U. S. C. §479.
  Although the record does not demonstrate how many members of the
Narragansett qualify as blood quantum Indians, JUSTICE BREYER
nevertheless assumes that no member of the Tribe is a blood quantum
Indian. Ante, at 4 (concurring opinion). This assumption is misguided
for two reasons. To start, the record’s silence on this matter is to be
expected; the parties have consistently focused on the Secretary’s
authority to take land into trust for the Tribe, not for individual mem
bers of the Tribe. There is thus no legitimate basis for interpreting the
lack of record evidence as affirmative proof that none of the Tribe’s
                      Cite as: 555 U. S. ____ (2009)                    13

                         STEVENS, J., dissenting

  In sum, petitioners’ arguments—and the Court’s conclu
sion—are based on a misreading of the statute. “[N]ow,”
the temporal limitation in the definition of “Indian,” only
affects an individual’s ability to qualify for federal benefits
under the IRA. If this case were about the Secretary’s
decision to take land into trust for an individual who was
incapable of proving her eligibility by lineage or blood
quantum, I would have no trouble concluding that such an
action was contrary to the IRA. But that is not the case
before us. By taking land into trust for a validly recog
nized Indian tribe, the Secretary acted well within his
statutory authority.10
                            IV
  The Court today adopts a cramped reading of a statute
Congress intended to be “sweeping” in scope. Morton v.
Mancari, 417 U. S. 535, 542 (1974). In so doing, the Court
ignores the “principle deeply rooted in [our] Indian juris
prudence” that “ ‘statutes are to be construed liberally in
favor of the Indians.’ ” County of Yakima v. Confederated

——————
members are “Indian.” Second, neither the statute nor the relevant
regulations mandate that a tribe have a threshold amount of blood
quantum Indians as members in order to receive trust land. JUSTICE
BREYER’s unwarranted assumption about the Narragansett’s member
ship, even if true, would therefore also be irrelevant to whether the
Secretary’s actions were proper.
10 Petitioners advance the additional argument that the Secretary lacks

authority to take land into trust for the Narragansett because the
Rhode Island Indian Claims Settlement Act, 92 Stat. 813, 25 U. S. C.
§1701 et seq., implicitly repealed the Secretary’s §465 trust authority as
applied to lands in Rhode Island. This claim plainly fails. While the
Tribe agreed to subject the 1,800 acres it obtained in the Settlement
Act to the State’s civil and criminal laws, §1708(a), the 31-acre parcel of
land at issue here was not part of the settlement lands. And, critically,
nothing in the text of the Settlement Act suggests that Con-
gress intended to prevent the Secretary from acquiring additional
parcels of land in Rhode Island that would be exempt from the State’s
jurisdiction.
14                  CARCIERI v. SALAZAR

                     STEVENS, J., dissenting

Tribes and Bands of Yakima Nation, 502 U. S. 251, 269
(1992) (quoting Montana v. Blackfeet Tribe, 471 U. S. 759,
767–768 (1985)); see also Cohen §2.02[1], p. 119 (“The
basic Indian law canons of construction require that trea
ties, agreements, statutes, and executive orders be liber
ally construed in favor of the Indians”).
   Given that the IRA plainly authorizes the Secretary to
take land into trust for an Indian tribe, and in light of the
Narragansett’s status as such, the Court’s decision can be
best understood as protecting one sovereign (the State)
from encroachment from another (the Tribe). Yet in mat
ters of Indian law, the political branches have been en
trusted to mark the proper boundaries between tribal and
state jurisdiction. See U. S. Const., Art. I, §8, cl. 3; Cotton
Petroleum Corp. v. New Mexico, 490 U. S. 163, 192 (1989);
Worcester v. Georgia, 6 Pet. 515, 559 (1832). With the
IRA, Congress drew the boundary in a manner that favors
the Narragansett. I respectfully dissent.